OPINION OF THE COURT
NOONAN, Circuit Judge.
Julio Santos (“Santos”) pled guilty both to re-entry after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2), and escape, in violation of 18 U.S.C. § 751. Santos now appeals, arguing that his sentence imposes an “unwarranted” sentence disparity in violation of 18 U.S.C. § 3553(a)(6), because an offender in a fast-track immigration district would have received a lesser sentence for the re-entry offense. We have jurisdiction under 18 U.S.C. § 3742(a) and affirm.
We have recently considered and rejected the fast-track disparity argument. United States v. Vargas, 477 F.3d 94 (3d Cir.2007). “Because ... the disparity between sentences in fast-track and non-fast-track districts is authorized by Congress and, hence, warranted,” id. at 98, “a district court’s refusal to adjust a sentence to compensate for the absence of a fast-track program does not make a sentence unreasonable.” Id. at 99.
AFFIRMED.